On December 19, 2001, the Board of Commissioners on Grievances and Discipline certified its final report to this court in this case recommending that respondent, Jay M. Moreland, Attorney Registration No. 0066281, last known business address in Columbus, Ohio, be suspended for a period of six months. On January 8, 2002, respondent filed a motion to remand. On January 10, 2002, respondent filed objections to the final report of the board and on January 23, 2002, relator, Columbus Bar Association, filed an answer. Upon consideration thereof,
IT IS HEREBY ORDERED by the court that the motion be, and hereby is, granted and that this case be remanded to the Board of Commissioners on Grievances and Discipline for healing. It is further ordered, sua sponte, that proceedings before this court in this case are stayed until further order of this court.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
Pfeifer and Cook, JJ.; dissent